Citation Nr: 1542563	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA.
      
      
      REMAND
      
The Board finds that additional development is required before the Veteran's claims are decided.  A December 2012 VA examination report reveals current diagnoses of tinnitus and bilateral sensorineural hearing loss disability.  Because the Veteran held a military occupational specialty (MOS) of Infantry in the Army, which the Army has conceded involves a high probability of hazardous noise exposure, exposure to in-service acoustic trauma is conceded.  See VBA Fast Letter 10-35 (September 2, 2010).  The sole issue before the Board, therefore, is whether the Veteran's current bilateral hearing loss disability and tinnitus were caused by his conceded military noise exposure.

In her February 2013 opinion, the examiner concluded that it is less likely than not that the Veteran's current hearing loss or tinnitus resulted from the Veteran's military service.  To support her conclusion, the examiner relied on the results of the Veteran's audiology exams at entrance and separation, as well as the Veteran's failure to report any hearing problems during service.  The results of the Veteran's entrance and separation audiology exams were as follows:





07/1968


HERTZ









500
1000
2000
3000
4000
RIGHT
5
0
5
-
0
LEFT
10
0
0
-
0


06/1970


HERTZ









500
1000
2000
3000
4000
RIGHT
10
15
5
5
5
LEFT
15
20
10
5
0

While these results do not demonstrate any hearing loss "disability" pursuant to 38 C.F.R. § 3.385, the Veteran was documented to have "some degree of hearing loss" between induction and separation.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.385 (2013).  For example, the Veteran was noted to have 20 and 15 decibel shifts at 1000 Hertz in the left and right ears, respectively.  The examiner did not explain why this decibel shift was insignificant.

In addition, based on the examiner's conclusions and rationale, it appears that she may have relied on a 2006 report by the Institute of Medicine (IOM) titled "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  This report found that, "the mechanisms and processes involved in the recovery from noise exposure suggest that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."

The Board notes, however, that since the release of the IOM's 2006 study, additional studies have been published which refute the IOM study.  Specifically, the Board notes a series of papers published by Sharon Kujawa at the Department of Audiology, Masschusetts Eye and Ear Infirmary, which suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while people have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  These papers, therefore, cast doubt on the IOM's 2006 determination that limited sound exposure would not result in long term damage.

The Board also notes that it appears the examiner ignored the Veteran's statement that his tinnitus began following a rifle blast during military service (as reflected on the examiner's December 2012 report), as well as a letter in which a member of the Veteran's platoon in Korea described firing the rifle mentioned by the Veteran, specifically a 106mm jeep-mounted rifle.  The letter's author states that while firing the rifle, the Veteran was directly behind him, that neither man was offered hearing protection, and that the noise of the rifle caused the, "worst pain [he] [had] ever experienced in [his] life."  These statements bear upon whether the Veteran's current disabilities were caused by in-service acoustic trauma, and a medical examiner is not free to simply ignore a Veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Based on the foregoing, the Board has determined that the examiner's opinion is not adequate for adjudication purposes.  Due to the above-noted conflicting studies, the Board finds that a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the evidence of record should be made available to and reviewed by an otolaryngologist.  Based on a review of the Veteran's pertinent history, the December 2012 examination results and the above-noted studies, the physician should state an opinion with respect to the Veteran's tinnitus and bilateral hearing loss as to whether there is a 50 percent or better probability that the disorder was caused by the Veteran's active service, to include his conceded military noise exposure. 

The physician should fully discuss the Veteran's in-service occupational noise exposure, including statements made by the Veteran and his fellow servicemember regarding firing a 106mm jeep-mounted rifle during training, the Veteran's puretone threshold shifts, as well as the above-noted study that tends to support the proposition of latent-onset hearing loss disability. 

The physician must provide a rationale for all opinions expressed.  If the physician is unable to provide any required opinion, the physician should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	

______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




